DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “a generation of the processor is at the 10nm node, or beyond”.  The specification as filed does not and cannot describe what is beyond the 10nm node of semiconductor technology.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites “a generation of the processor is at the 10nm node, or beyond” rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 9 contains the trademark/trade name “10nm node”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
The 10nm node is the collection of processes and technologies used to form features or transistor gate lengths of about 10 to 20nm, but does not comprise specific attributes sufficient to put one of ordinary skill in the art on notice as to what the applicant considers to be the scope of the invention.  What is considered to comprise 10nm node technology will necessarily vary with time and the particulars of the devices being manufactured.  The 10nm node is so broad that the examiner will understand the term to comprise any semiconductor technology that could be used with features that are 10nm in size, this encompasses all semiconductor technologies.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koo (US 2018/0049324).
Regarding claim 1.
Koo teaches an electronic package (1000c), comprising: a package substrate (110); a first die (300) over the package substrate (110), the first die (300) having a first bump (350) pitch (fig 5,6); a second die (200) over the package substrate (110), the second die (300) having a second bump (250) pitch that is greater than the first bump (350) pitch; and a plurality of conductive traces (120b) over the package substrate, the plurality of conductive traces (120b) electrically coupling the first die (300) to the second die (200), wherein a first end region of the plurality of conductive traces (120b) proximate to the first die (300) has a first line space (L/S) dimension, and wherein a second end region of the plurality of conductive traces proximate to the second die (200) has a second L/S dimension, wherein the second L/S dimension is greater than the first L/S dimension (fig 5,6) (paragraph 55-66).
Regarding claim 4.
 Koo teaches the plurality of conductive traces (120b)further comprise a transition region between the first end region and the second end region, wherein a first edge of the transition region has the first L/S dimension, and wherein a second edge of the transition region has the second L/S dimension (fig 5).
 Regarding claim 5.
Koo teaches the first end region of the plurality of conductive (120b) traces is below the first die (300) (fig 5,6).
Regarding claim 6.
Koo teaches the transition region of the plurality of conductive traces (120b) is adjacent to the first die (300) (fig 5,6).
 Regarding claim 7.
Koo teaches the transition region of the plurality of conductive traces (120b) surrounds the first die (300) (fig 5).
 Regarding claim 8.
Koo teach the first die (300) is a processor (paragraph 56).
Regarding claim 9.
Koo teaches semiconductor technology that could be used with 10nm features (fig 3).
Regarding claim 10.
Koo teaches a sidewall profile of the first end region is different than a sidewall profile of the second end region (fig 5) (note the sidewall profile angles out in the second region as compared to the first region).
Regarding claim 11.
Koo teaches an electronic package (1000c), comprising: a package substrate (110); a first array of pads on the package substrate; a plurality of conductive traces (120b), each coupled to different pads of the pads in the first array of pads, wherein the plurality of conductive traces comprise: a first end region, wherein the first end region has a first line/space (L/S) dimension; a second end region (fig 5,6), wherein the second end region has a second L/S dimension; and a transition region between the first end region and the second end region, wherein a first end of the transition region has the first L/S dimension, and wherein a second end of the transition region has the second L/S dimension (fig 5) (paragraph 55-66).
Regarding claim 12.
Koo teaches a second array of pads, wherein each conductive trace in the plurality of conductive traces is coupled to different pads of the pads in the second array of pads (fig 5,6).
Regarding claim 13.
Koo teaches an entire length of the plurality of conductive traces (120b) is over the surface of the package substrate (110) (fig 5).
 Regarding claim 16.
 Koo teaches the transition region of the plurality of conductive traces surrounds the first array of pads (fig 5).  
Regarding claim 24.
Koo teaches an electronic system (10000) (fig 8), comprising: a board (2000); a package substrate (110) over the board (fig 5,8), wherein the package substrate comprises: an array of first pads having a first pitch; an array of second pads having a second pitch that is larger than the first pitch; a plurality of conductive traces (120b) electrically coupling first pads to second pads, wherein the plurality of conductive traces (120b) comprise a first line/space (L/S) dimension and a second L/S dimension; a first die (300) over the array of first pads; and a second die (200) over the array of second pads (fig 5,6) (paragraph 55-66). 
Allowable Subject Matter
Claims 2, 3, 14, 15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
An electronic package, comprising: a first die having a first bump pitch over a package substrate; a second die having a second bump pitch that is greater than the first bump pitch; and a plurality of conductive traces over the package substrate, electrically coupling the first die to the second die, wherein a first end region of the plurality of conductive traces proximate to the first die has a first line space (L/S) dimension, and wherein a second end region of the plurality of conductive traces proximate to the second die has a second L/S dimension, wherein the second L/S dimension is greater than the first L/S dimension and wherein the first L/S dimension is less than 9um/12um, and wherein the second L/S dimension is 9um/12um or greater.
 An electronic package, comprising: a first array of pads on a package substrate; a plurality of conductive traces, each coupled to different pads, wherein the plurality of conductive traces comprise: a first end region, wherein the first end region has a first line/space (L/S) dimension; a second end region, wherein the second end region has a second L/S dimension; and a transition region between the first end region and the second end region, wherein a first end of the transition region has the first L/S dimension, and wherein a second end of the transition region has the second L/S dimension and wherein the first L/S dimension is less than 9um/12um, and wherein the second L/S dimension is 9um/12um or greater.
 An electronic system, comprising: a package substrate over a board, comprising an array of first pads having a first pitch; an array of second pads having a second pitch that is larger than the first pitch; a plurality of conductive traces electrically coupling first pads to second pads, wherein the plurality of conductive traces comprise a first line/space (L/S) dimension and a second L/S dimension; the first L/S dimension is less than 9um/12um, and wherein the second L/S dimension is 9um/12um or greater.
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817